UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7319



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY RAY BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-95-79, CA-96-1020-R)


Submitted:   January 15, 1998             Decided:   January 28, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Ray Brown, Appellant Pro Se. Donald Ray Wolthuis, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C.A. § 2255 (West 1994 & Supp. 1997) motion. We have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, although we grant leave to proceed

in forma pauperis, we deny a certificate of appealability and
dismiss on the reasoning of the district court. United States v.
Brown, Nos. CR-95-79; CA-96-1020-R (W.D. Va. Aug. 29, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2